NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JUN 21 2010

                                                                          MOLLY C. DWYER, CLERK
DENISE P. EDWARDS, individually and              Nos. 08-56536              U.S. COURT OF APPEALS

on behalf of all others similarly situated,           08-56538

             Plaintiff - Appellant,              D.C. No. CV-07-03796-SJO-FFM

  v.
                                                 MEMORANDUM *
THE FIRST AMERICAN
CORPORATION; FIRST AMERICAN
TITLE INSURANCE COMPANY,

             Defendants - Appellees.


                   Appeals from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                      Argued and Submitted February 4, 2010
                               Pasadena, California

Before: B. FLETCHER, PREGERSON, and GRABER, Circuit Judges.

       Plaintiff Denise P. Edwards appeals with respect to the denials of her two

motions for class certification and her motion for nationwide discovery in her suit

against Defendants The First American Corporation and its wholly owned



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
subsidiary, First American Title Insurance Company (collectively, "Defendants").

The complaint alleged a national scheme by which Defendants paid millions of

dollars to individual title companies and received written exclusive referral

agreements in return. In an opinion filed this date, we addressed Defendants’

motion to dismiss. Here, we address Plaintiff’s appeal.

      We review for abuse of discretion the district court’s determination of class

certification. Staton v. Boeing Co., 327 F.3d 938, 953 (9th Cir. 2003). We also

review for abuse of discretion whether or not discovery is permitted in a class

action. Kamm v. Cal. City Dev. Co., 509 F.2d 205, 210 (9th Cir. 1975).

      1. The district court did not abuse its discretion in denying the nationwide

class. The party seeking certification bears the burden of showing that each of the

four requirements of Federal Rule of Civil Procedure 23(a) and at least one

requirement of Rule 23(b) have been met. Zinser v. Accufix Research Inst., Inc.,

253 F.3d 1180, 1186 (9th Cir.), amended by 273 F.3d 1266 (9th Cir. 2001).

Plaintiff failed to meet that burden on the present record.

      2. The district court abused its discretion in denying nationwide discovery.

Plaintiff must be given "an opportunity to present evidence as to whether a class

action [is] maintainable," and such an opportunity requires "enough discovery to

obtain the material." Doninger v. Pac. Nw. Bell, Inc. 564 F.2d 1304, 1313 (9th


                                          2
Cir. 1977). We hold that Plaintiff should be allowed to conduct nationwide

discovery and, following that discovery, Plaintiff may renew her motion for

certification of a nationwide class.

      3. The district court abused its discretion in denying the Tower City (Ohio)

class. With respect to liability, there is a single, overwhelming common question

of fact: whether the arrangement between Tower City and First American violated

the Real Estate Settlement Procedures Act of 1974, 12 U.S.C. § 2607 ("RESPA").

The district court erred when it held that individualized issues predominated

because individualized proof would be necessary to determine whether Tower City

had referred each class member to First American Title, who was in the class, and

what damages each class member suffered. The second two factors clearly do not

defeat class certification; every class action requires identification of class

members, and most require individual proof of loss. See Yokoyama v. Midland

Nat’l Life Ins. Co., 594 F.3d 1087, 1094 (9th Cir. 2010) ("[T]he amount of

damages is invariably an individual question and does not defeat class action

treatment." (internal quotation marks omitted)).

      To show that a "referral" was made by Tower City would not require a great

amount of individualized proof. A "referral" is "any oral or written action directed

to a person which has the effect of affirmatively influencing the selection by any


                                           3
person of a provider of" title insurance. 24 C.F.R. 3500.14(f). Plaintiffs contend

that Tower City was contractually obligated to refer customers to First American

Title, which, if true, would be common proof of the "action" element of a referral.

      The reliance or causation element requires a more individualized

determination, but when misrepresentations are made to a class of similarly

situated individuals, the requirement that the Plaintiff prove reliance or causation

will not, by itself, defeat class certification. See Fed. R. Civ. P. 23(b)(3) advisory

committee’s note ("[A] fraud perpetrated on numerous persons by the use of

similar misrepresentations may be an appealing situation for a class action . . .

[unless] there [is] material variation in the representations made or in the kinds or

degrees of reliance by the persons to whom they were addressed."). Evidence

submitted by Plaintiff demonstrates that title agents, in this case Tower City, rather

than purchasers, choose which title insurance underwriter to use. Indeed, RESPA

was motivated by the fact that "reverse competition" is widespread in the title

insurance market. In support of their contention that title agents do not always

pick the title insurance underwriter, Defendants point to an affidavit stating that,

"[f]rom time to time," banks and other lenders involved in a real estate purchase,

not the title agent, pick the title insurance underwriter. This statement is plainly

insufficient to show that class members are not similarly situated.


                                           4
      Because individualized questions of law and fact do not predominate, the

district court’s denial of Plaintiff’s motion to certify the Tower City class was an

abuse of discretion.

      AFFIRMED in part; REVERSED in part and REMANDED. The parties

shall bear their own costs on appeal.




                                          5